DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 11/25/2020. Claims 19-32 are currently pending. Claims 19-21 are amended in a preliminary amendment. The cancelation of claims 1-18 in the preliminary amendment is acknowledged. Claims 22-32 are newly added in the preliminary amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 23, the limitation “the first ply and the second ply” in line 2 is vague and indefinite because it is not clear which first and second ply are being referred to. Are they the first ply and second ply on the preceding or succeeding material? In order to further prosecution, the first ply and second ply have been interpreted to be referring to either the first ply and second ply on the preceding material or the succeeding material. Claims 24, 25, 26, and 27 recite similar limitations and are rejected on the same basis.
Regarding claim 23, the limitations “an adhesive layer” and “a removable release liner” are vague and indefinite because it is not clear if the limitations are referring to new elements or the adhesive layer and removable release liner of claim 20. Consistent with applicant’s disclosure the “adhesive layer” and the “removable release liner” have been interpreted to be referring to the respective elements of claim 20.
Regarding claim 28, the limitation “a succeeding supply with first and second plies” is vague and indefinite because it is not clear if the limitation is claiming a new succeeding supply or a second succeeding supply. In order to further prosecution and consistent with applicant’s disclosure, the limitation has been interpreted to be referring to the succeeding supply recited in claim 19.
Regarding claim 29, the limitations “the first layer” and “the second layer” lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to be “the first ply” and “the second ply.” Claims 30 and 31 recite similar limitations and are rejected on the same basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, and 23-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harding (US 2002/0100539 A1).
	Regarding claim 19, Harding discloses a method of converting a two-ply sheet stock material into a relatively lower density dunnage product, comprising the following steps: operating a dunnage conversion machine (10 – Fig. 1) to produce one or more dunnage products from a supply of sheet stock material having a first ply and a second ply (the “two-ply” configuration, para. 0072, lines 10-15) until the supply of sheet stock material is almost spent (para. 0067 and para. 0075, lines 2-6), the supply being a preceding supply; displacing a trailing end of the second ply of the preceding supply of sheet stock material to expose a trailing end of the first ply of the preceding supply of sheet stock material (see Fig. 7 as applied to the “two-ply” configuration); providing a succeeding supply of two-ply sheet stock material (“the succeeding supply of stock material” para. 0075, lines 2-6) having a first ply and a second ply that overlaps the first ply (Fig. 3 in the “two-ply” configuration, para. 0072, lines 10-15 as applied to the succeeding supply of stock material, para. 0075, lines 2-6), the first ply and the second ply generally being unconnected to each other (the two ply must be generally unconnected to each other if the feeding/connecting assembly connects the two plys, para. 0070, lines 9-15); attaching a leading end of the first ply of the succeeding supply of sheet stock material to the first ply of the preceding supply of sheet stock material (see Fig. 7 as applied to the “two-ply” configuration); replacing the trailing end of the second ply of the preceding supply of sheet stock material over the leading end of the second ply of the succeeding supply of sheet stock material to secure the second ply of the succeeding supply of sheet stock material to the second ply of the preceding supply of sheet stock material (see Fig. 7 as applied to the “two-ply” configuration); and operating the dunnage conversion machine once again to produce one or more dunnage products from the succeeding supply of sheet stock material (although not expressly stated in the disclosure, it is clear that the succeeding material is spliced to the preceding material in order to continue operation of the machine).

Harding further discloses:
	Claim 20, the attaching step includes removing a release liner (204 – Fig. 7) covering a pressure sensitive adhesive (202 – Fig. 7) and applying pressure to the sheet stock material adjacent the adhesive layer (para. 0080, lines 5-12).

(202 – Fig. 7) covered by a removable release liner (204 – Fig. 7) adjacent a leading end of each ply (see Fig. 7).

	Claim 24, the providing step includes providing the first and second plies rolled or folded into a compact configuration (see Fig. 7, the roll is interpreted as a compact configuration).

	Claim 25, the providing step includes providing the first and second plies rolled around a common core to form a roll of two-ply sheet stock material (see Fig. 7).

	Claim 26, the providing step includes providing the first and second plies fan-folded to form a stack of two-ply sheet stock material (para. 0072, lines 1-4).

	Claim 27, the providing step includes providing paper as at least one of the first ply and the second ply (para. 0072, lines 4-10).

	Claim 28, the providing step includes providing the succeeding supply with the first and second plies having substantially the same width direction (at least when the succeeding supply is provided in fan-folded form, the first and second plies have substantially the same width, see Fig. 3).

(202 – Fig. 7) adjacent a leading end (214 – Fig. 7), and the adhesive layer has a substantially continuous length (see Fig. 7).

	Claim 30, the providing step includes providing the succeeding supply where each of the first ply and the second ply has an adhesive layer (202 – Fig. 7) adjacent a leading end (214 – Fig. 7), and the adhesive layer has a major dimension (the direction into and out of the sheet in Fig. 7) that extends parallel to a width dimension of the overlapping plies (the width dimension of the overlapping plies is into and out of the sheet in Fig. 7).

	Claim 31, the providing step includes providing the succeeding layer where each of the first ply and the second ply has an adhesive layer (202 – Fig. 7) adjacent a leading end (214 – Fig. 7), and the adhesive layer on the first ply is aligned with the adhesive layer on the second ply (see Fig. 7).

	Claim 32, the providing step includes providing the succeeding supply where the leading end of the first ply is aligned with a leading end of the second ply (see Fig. 7, each 214 is aligned).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US 2002/0100539 A1) in view of Larsson (US 2016/0120377 A1).
	Regarding claim 21, Harding teaches essentially all of the elements of the claimed invention in claim 19.
	However, Harding does not expressly disclose connecting the leading ends of the first ply and the second ply of the succeeding supply of stock material before the attaching step.
	Larsson teaches providing a supply of two-ply sheet stock material, wherein leading ends of the first ply and second ply are connected before any processing steps (at 13 – Fig. 4) in order to prevent the first and second ply from becoming asynchronous during feeding of the webs (para. 0132, lines 5-7).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Harding such that leading ends of the first ply and second ply of the succeeding supply of sheet stock material are connected before the attaching step as suggested by Larsson in order to prevent the first and second ply from becoming asynchronous during feeding of the succeeding supply of sheet stock material.

(13 – Fig. 4 and para. 0134, lines 5-6, Larsson) between inwardly-facing surfaces of the plies (see Fig. 4, Larsson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/24/2022